Citation Nr: 0336612	
Decision Date: 12/30/03    Archive Date: 01/07/04

DOCKET NO.  02-18 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel


INTRODUCTION

The appellant had active military service from February 1969 
to September 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2002 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Muskogee, Oklahoma.  


FINDING OF FACT

The appellant does not have hepatitis C that is attributable 
to military service. 


CONCLUSION OF LAW

The appellant does not have hepatitis C that is the result of 
disease or injury incurred in, or aggravated by, active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The appellant's service medical records, to include his 
separation examination, dated in September 1971, are negative 
for any complaints or findings of liver problems or diagnosis 
of any form of hepatitis.  The records show that in November 
1970, the appellant underwent a series of 14 rabies vaccine 
shots after he had contact with a dog that had signs of 
rabies.  According to the records, the series started on 
November 3, 1970, and was completed on November 16, 1970.  
The appellant had abrasions of both hands and a history of 
contact with the dog.  No adverse reactions were noted.  

In May 2002, the RO received a statement from the appellant.  
In the statement, the appellant indicated that he had been 
diagnosed with hepatitis C in approximately 1988.  It was the 
appellant's contention that he had contracted hepatitis C in 
service as a result of 12 to 14 rabies shots he received by a 
medic, who used dirty needles.  He also indicated that while 
he was in the military, he was hospitalized for approximately 
one month due to pneumonia caused by intravenous (IV) drug 
use.  According to the appellant, after he was in Vietnam for 
nine months, he started using IV heroin.  The appellant 
further noted that while he was stationed in Vietnam, he was 
involved with Vietnamese prostitutes.  

In May 2002, the RO received private medical records from 
G.D., M.D., dated from April 1983 to June 2001.  The records 
show that in March 1991, the appellant tested positive for 
the antibody to the hepatitis C virus.  The remaining records 
show intermittent treatment for hepatitis C.  

In May 2003, the appellant testified, via a video conference, 
before the undersigned Board member.  At that time, the 
appellant testified that during service, he was treated for 
rabies with a series of 14 shots.  (Transcript (T.) at page 
(pg.) 4).  The appellant stated that when he received his 
last two shots, there were seven other individuals who were 
also receiving the same treatment, and that they were all out 
on a mission.  (T. at pages (pgs.) 4 & 5).  He indicated that 
right before he was about to receive his shot, the alcohol in 
the medic's bag spilled, so that when it was his turn for his 
shot, no clean needles were available.  (T. at pg. 5).  
According to the appellant, he decided to share needles and 
he used a needle that had been used on two or three other 
individuals.  (T. at pgs. 5 & 8).  The appellant also 
testified that while he was in Vietnam, he was hospitalized 
for one month.  (T. at pg. 5).  He reported that while he was 
hospitalized, he used IV heroin.  (T. at pgs. 5 & 6).  The 
appellant indicated that when he was using heroin, he never 
shared needles and only used "alcohol-cleaned needles."  
(T. at pgs. 6 & 7).  According to the appellant, he was 
diagnosed with hepatitis C in approximately 1983.  (T. at pg. 
4).  He reported that he had never informed his doctors about 
his in-service rabies shots, and that his doctors had told 
him that his hepatitis C was contracted from "sex or shared 
needles or drug use."  (T. at pg. 9).  

II.  Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.

Direct service connection requires a finding that there is a 
current disability that has a relationship with an injury or 
disease or some other manifestation of the disability during 
service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).

Service connection may also be granted on the basis of a 
post-service initial diagnosis of a disease, where a 
physician relates the current condition to the period of 
service.  See Cosman v. Principi, 3 Vet. App. 503, 505 (1992) 
(explaining the regulatory construction and applicability of 
section 3.303(d)).  In such instances, a grant of service 
connection is warranted only when "all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred during service." 38 C.F.R. § 3.303(d).

Alternatively, under 38 C.F.R. § 3.303(b), service connection 
may be awarded for a "chronic" condition when:  (1) a 
chronic disease manifests itself and is identified as such in 
service (or within the presumption period under 38 C.F.R. § 
3.307) and the veteran presently has the same condition; or 
(2) a disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).

In the instant case, the appellant contends that he 
contracted hepatitis C during service when he received a 
series of rabies shots.  As noted above, the appellant 
maintains that when he received his last two shots, the medic 
only had dirty needles available, and that he decided to use 
a needle that had been used on two or three other 
individuals.  The appellant also states that another possible 
way he contracted hepatitis C during service was through his 
involvement with prostitutes.  He further notes that although 
he used IV heroin during service, he only used clean needles.  

Lay statements are considered to be competent evidence when 
describing the features or symptoms of an injury or illness.  
Layno v. Brown, 6 Vet. App. 465 (1994); see also Falzone v. 
Brown, 8 Vet. App. 398, 405 (1995).  However, when the 
determinative issues involves a question of medical 
causation, only individuals possessing specialized training 
and knowledge are competent to render an opinion.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  The evidence does not 
show that the appellant possesses medical expertise, nor is 
it contended otherwise.  Therefore, his opinion that his 
currently diagnosed hepatitis C is related to his period of 
active military service, is not competent evidence.

After reviewing the evidence of record, the Board finds that 
the appellant's currently diagnosed hepatitis C is not the 
result of injury or disease incurred in, or aggravated by, 
his military service.  In this regard, the Board notes that 
the first medical evidence of the appellant's hepatitis C is 
in March 1991, approximately 19 and one-half years after the 
appellant's separation from the military.  The private 
medical records from Dr. D. show that in March 1991, the 
appellant tested positive for the antibody to the hepatitis C 
virus.  

As stated earlier, in order to grant service connection, 
there must be medical evidence of both a current disability 
and of a relationship between that disability and service.  
In the instant case, there is no medical evidence of record 
showing that the appellant's hepatitis C is attributable to 
his period of active military service, including any 
enumerated events coincident therewith.  As noted above, it 
was many years after service when the appellant's hepatitis C 
was first diagnosed.  In addition, although the appellant 
testified in his May 2003 video conference hearing that his 
doctors had told him that his hepatitis C was contracted from 
"sex or shared needles or drug use" (T. at pg. 9), there is 
no medical evidence specifically showing that his currently 
diagnosed hepatitis C is attributable to his period of active 
military service, to include the series of rabies shots that 
he received during service, and/or his involvement with 
prostitutes.  In addition, in regard to the appellant's 
claimed IV drug use during service, it appears that the 
appellant is not contending that his hepatitis C resulted 
from his IV drug use during service because he has maintained 
that he had only used clean needles when he used IV heroin.  
Nevertheless, the Board notes that even if it was the 
appellant's contention that he had shared needles while he 
had engaged in IV heroin use during service, and that his 
hepatitis C resulted from such activity, the Board notes that 
hepatitis C cannot be service connected on that basis.  The 
law provides that no compensation shall be paid if the 
disability is the result of the appellant's own willful 
misconduct, or abuse of alcohol or drugs.  38 U.S.C.A. 
§§ 105(a), 1131; 38 C.F.R. §§ 3.1(m), 3.301(a), (d).  
Consequently, in light of the above, the Board finds that the 
appellant's hepatitis C is not attributable to military 
service.  The preponderance of the evidence is against the 
claim.  

The Board notes that regulations implementing the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)), are 
applicable to the appellant's claim.  VAOPGCPREC 7-2003.

On August 29, 2001, VA promulgated final regulations to 
implement the provisions of the VCAA.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2003)).  Except for 
revisions pertaining to claims to reopen based on the 
submission of new and material evidence, which in any event 
are not applicable in the instant case, the final regulations 
are effective November 9, 2000, and "merely implement the 
VCAA and do not provide any rights other than those provided 
by the VCAA."  See 66 Fed. Reg. at 45,629.

After review of the record, the Board concludes that VA's 
duties under the new regulations have been fulfilled.

The record reflects that the appellant was provided in June 
2002 with notice of the May 2002 rating decision that denied 
service connection for hepatitis C.  In response to his 
notice of disagreement with the rating decision, the 
appellant was provided with a statement of the case (SOC) in 
October 2002 that notified him of the issue addressed, the 
evidence considered, the adjudicative actions taken, the 
decision reached, the pertinent law and regulations, and the 
reasons and bases for the decision.  The appellant thereafter 
perfected his appeal of the issue in October 2002.  

Based on the procedural history of this case, it is the 
conclusion of the Board that VA has no outstanding or unmet 
duty to inform the appellant that any additional information 
or evidence is needed.  In this regard, the Board notes that 
the appellant was specifically notified of the VCAA in the 
October 2002 Statement of the Case.  The Board further 
observes that there is no indication that there is additional 
evidence that has not been obtained and that would be 
pertinent to the present claim.  In addition, the appellant 
has been afforded the opportunity to present evidence and 
argument in support of the claim.  Moreover, the Board also 
finds that the discussions in the rating decision, the 
statement of the case, and in the letters sent to the 
appellant from the RO during the course of the appeal, to 
specifically include a letter from the RO to the appellant, 
dated in April 2002, have informed him of the pertinent law 
and regulations, and information and evidence that would be 
needed to substantiate his claim.  38 C.F.R. § 3.159.  
Additionally, these documents have indicated to the appellant 
what would be required of him, and what evidentiary 
development VA undertook on his behalf.  Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

In reviewing the requirements regarding notice found at 
38 C.F.R. § 3.159(b), the Board cannot find any absence of 
notice in this case.  As reviewed above, the appellant has 
been provided notice regarding the type of evidence needed to 
establish service connection for hepatitis C.  He has been 
provided assistance in obtaining the evidence.  In summary, 
the Board finds that no additional notice is required under 
the provisions of 38 C.F.R. § 3.159(b) (2003).  

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 C.F.R. 
§ 3.159(c) (2003).  The duty to assist also includes 
providing a medical examination or obtaining a medical 
opinion when such is necessary to make a decision on the 
claim.  

In regard to the VA's duty to assist, the Board notes that 
the appellant has not been provided a VA examination to 
obtain a specific medical nexus opinion relative to military 
service.   Nevertheless, none was required.  The Board notes 
that such development is to be considered necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but contains:  (1) competent evidence of diagnosed disability 
or symptoms of disability, (2) establishes that the veteran 
suffered an event, injury or disease in service, or has a 
presumptive disease during the pertinent presumptive period, 
and (3) indicates that the claimed disability may be 
associated with the in-service event, injury, or disease, or 
with another service-connected disability.  38 C.F.R. 
§ 3.159(c)(4) (2003).  In this case, there is no medical 
evidence of record showing that the appellant's hepatitis C 
is attributable to his period of active military service.  It 
is only by way of unsupported allegation that the appellant 
relates his hepatitis C to military service.  The Board also 
notes that in this case, there is no outstanding evidence to 
be obtained, either by VA or the appellant.  Consequently, 
given the standard of the new regulation, the Board finds 
that VA did not have a duty to assist that was unmet.  The 
Board also finds, in light of the above, that the facts 
relevant to this appeal have been fully developed and there 
is no further action to be undertaken to comply with the 
provisions of the regulations implementing the VCAA.  


ORDER

Entitlement to service connection for hepatitis C is denied.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



